Dowling, J.:
Plaintiff resides in apartments at Nos. 90-92 Allen street in the city of New York. On January 25, 1907, two men with badges on their hats came into her room about one o’clock in the afternoon, and after some minutes spent therein did something which she describes as locking the gas meter, and returning about three o’clock in the same afternoon unlocked it. At about three-thirty in the afternoon an explosion took place in the cellar of the house wherein plaintiff’s apartments were located, which was of great severity, and as a result of which partitions in the cellar were blown away glass was broken throughout the house as well as in adjoining houses in those across the street and throughout the neighborhood. A policeman in the station house a block and one-half away describes *214the sound as resembling that of a threerineh gun. As a result of this explosion plaintiff, who was still in her apartments, sustained the injuries for which she seeks to recover in this action.
While the plaintiff herself was unable to' tell what was inscribed upon the caps, of the two men who yisited her apartments, it can fairly be inferred from the testimony that they were the employees , of the defendant company. The testimony disclosed that when . Bessie Cohen was in the cellar at about one o’clock of the afternoon of the day in question she saw no one else there, but when she returned at about a quarter of two, on her return from lunch, she did see some one there with a' light. About three-fifteen in the afternoon Buth Cohen went down into the cellar to recover a ball with which she had been playing and there she saw two men, one with a candle and' the other with a kind of a light with “ flame .going out” of it, as she described it. i
Within a minute and a half after the explosion, Officer Hackett went down into-the cellar to make "his investigation and saw that partitions had been blown out and that glass had been broken throughout the house, and even across the street.' When he went into the cellar he found two. men-there each wearing a blue cap with a round metallic badge marked “ Consolidated Gas Company.” In this testimony he is corroborated by Officer Donohue. Upon this testimony the plaintiff’s complaint was dismissed. This, we think, Was error.
When it appeared that the two men who were present in. the cellar-with exposed lights were the employees of the defendant company, as might fairly have been inferred from the evidence, and When it had further appeared that they were present in the cellar with these lights and with gas present therein, having previously done acts in the premises which indicated that they were at-work in some way upon the pipes supplying gas to the house,'a prima facie case was established. The- mere failure to account for the absence of injury to the defendant’s-two cmployees does not prevent the plaintiff from recovery. It may well be that they were in some position that shielded them from the force of the explosion-, but that is not for the plaintiff to establish. She is entitled to. the most favorable inferences to be drawn from the testimony when a motion to dismiss is made, and as it can be fairly inferred from the testimony *215that defendant’s employees were working in the cellar with exposed lights with gas present in quantities sufficient to be perceptible to the senses, a prima facie case has been established.
The judgment appealed from should, therefore, be reversed and a new trial ordered, with costs to appellant to abide the event.
Clarke, Scott and Miller, JJ., concurred; McLaughlin, J., dissented.